Citation Nr: 1445251	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for anxiety disorder as of April 27, 2005, and in excess of 70 percent as of August 27, 2011.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to August 27, 2011.  


REPRESENTATION

Veteran represented by:	Richard V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the pendency of the appeal, a January 2012 rating decision granted a 70 percent rating for anxiety disorder, effective August 27, 2011.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that are pertinent to the present appeal.  

The Veteran testified at a RO hearing in November 2007.  A copy of the transcript has been associated with the claims file.  In his November 2008 VA Form 9, the Veteran requested a Board hearing.  In June 2011, his representative stated that the Veteran was unable to attend the hearing and that he wished his appeal to be decided without one.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013). 

In June 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  In April 2012, the Board denied the Veteran's claim for an increased rating for anxiety disorder.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's April 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The parties specified that they did not contest the issue of entitlement to a disability rating in excess of 10 percent for anxiety disorder prior to April 27, 2005.  In June 2013, the Board again denied the Veteran's claims.  He appealed his case to the Court, and in a January 2014 Order, the Court granted the parties' Joint Motion and remanded this matter to the Board for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Veteran's attorney submitted an opinion from Dr. J. M., a private psychologist.  The Veteran's attorney waived initial RO consideration of the opinion.  Dr. J. M. noted that the Veteran had been scheduled to see a neurologist, whose findings "...could prove very significant..." because the Veteran and his wife indicated that he may have had a stroke which impacted his cognitive function.  Later in June 2014, the Veteran underwent a neuropsychological evaluation at a VA facility which discussed his psychiatric and cognitive symptoms.  The AOJ has not considered the June 2014 VA neuropsychological examination in a Supplemental Statement of the Case.  38 C.F.R. § 19.31 (2013).  Therefore, remand is required.  

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Here, the Veteran has claimed entitlement to an increased rating for his service-connected anxiety disorder and has stated that he is unable to work since 2000 because of his psychiatric symptoms.  Therefore, under Roberson, an informal claim for TDIU has been raised.  Although a TDIU was granted effective August 27, 2011, the Veteran's attorney has argued that the Veteran's anxiety disorder has rendered him unemployable for a longer period of time, and Dr. J. M.'s private medical opinion supports such an assertion.  The outcome of the Veteran's claim for an increased rating for anxiety disorder will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for an increased rating for anxiety disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The AOJ must consider all new evidence in the Veteran's paper and electronic claims files, specifically the June 2014 VA neuropsychological evaluation.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



